        CASE 0:21-cv-00627-SRN-TNL Doc. 25 Filed 07/15/21 Page 1 of 7




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MINNESOTA


Tybetha Will Prosper, as Trustee for the
next of kin of Naajikhan Adonis Powell,
Deceased,
                                                       Case No. 21-cv-00627 (SRN/TNL)
                    Plaintiff,


             vs.                                       Stipulation for Protective Order

Inny Angrimson, in her individual capacity,
Kilhlah Leuzzo, in her individual capacity,
Erin Cottom, in her individual capacity,
Scott Johnson, in his individual capacity,
Anthony Hamling, in his individual capacity,
Hennepin Healthcare System, Inc., and
County of Hennepin, Minnesota,

                    Defendants.


      The parties stipulate that the court may enter the following protective order:

1     Definitions. As used in this protective order:

      (a)    “attorney” means an attorney who has appeared in this action;

      (b)    “confidential document” means a document designated as confidential

             under this protective order;

      (c)    to “destroy” electronically stored information means to delete from all

             databases, applications, and file systems so that the information is not

             accessible without the use of specialized tools or techniques typically used

             by a forensic expert;

      (d)    “document” means information disclosed or produced in discovery,
      CASE 0:21-cv-00627-SRN-TNL Doc. 25 Filed 07/15/21 Page 2 of 7




          including at a deposition;

    (e)   “notice” or “notify” means written notice;

    (f)   “outside vendors” means remote deposition service, messenger, copy,

          coding, and other vendors not employed by a party or its attorneys; and

    (g)   “party” means a party to this action.

2   Designating a Document or Deposition as Confidential.

    (a)   A party or non-party disclosing or producing a document may designate it

          as confidential if the party or non-party contends that it contains

          confidential or proprietary information.

    (b)   A party or non-party may designate a document as confidential by

          conspicuously marking each page with the word “confidential.”

    (c)   Deposition testimony may be designated as confidential:

          (1)    on the record at the deposition; or

          (2)    after the deposition, by promptly notifying the parties and those who

                 were present at the deposition.

    (d)   If a witness is expected to testify as to confidential or proprietary

          information, a party or non-party may request that the witness’s deposition

          be taken in the presence of only those persons entitled to receive

          confidential documents.

3   Who May Receive a Confidential Document.

    (a)   A confidential document may be used only in this action.

    (b)   No person receiving a confidential document may reveal it, except to:


                                          2
 CASE 0:21-cv-00627-SRN-TNL Doc. 25 Filed 07/15/21 Page 3 of 7




      (1)      the court and its staff;

      (2)      an attorney or an attorney’s partner, associate, staff, or outside

               vendors;

      (3)      a person shown on the face of the confidential document to have

               authored or received it;

      (4)      a court reporter or videographer retained in connection with this

               action;

      (5)      a party (subject to paragraph 3(c));

      (6)      a witness at the time of preparing for or giving testimony at

               deposition or trial in this action; and

      (7)      any person who is retained to assist a party or attorney with this

               action, including, but not limited to, experts, mediators, and

               arbitrators.

(c)   A party may supplement the “confidential” mark (see paragraph 2(b)) with

      the words “attorney’s eyes only,” in which case a confidential document so

      designated may not be revealed to another party, if the confidential

      document contains:

            i. “Security information” under Minn. Stat. § 13.37, subd. 1(a);

            ii. Protected identities under Minn. Stat. § 13.82, subd. 17; or

        iii. Confidential corrections and detention data under Minn. Stat. § 13.85,

               subd. 3.




                                          3
     CASE 0:21-cv-00627-SRN-TNL Doc. 25 Filed 07/15/21 Page 4 of 7




    (d)   If a confidential document is revealed to someone not entitled to receive it,

          the parties must make reasonable efforts to retrieve it.

4   Serving This Protective Order on a Non-Party. A party serving a subpoena on

    a non-party must simultaneously serve a copy of this protective order and of Local

    Rule 5.6.

5   Use of a Confidential Document in Court.

    (a)   Filing. This protective order does not authorize the filing of any document

          under seal. A confidential document may be filed only in accordance with

          Local Rule 5.6.

    (b)   Presentation at a hearing or trial. A party intending to present another

          party’s or a non-party’s confidential document at a hearing or trial must

          promptly notify the other party or the non-party so that the other party or

          the non-party may seek relief from the court.

6   Changing a Confidential Document’s Designation.

    (a)   Document disclosed or produced by a party. A confidential document

          disclosed or produced by a party remains confidential unless the parties

          agree to change its designation or the court orders otherwise.

    (b)   Document produced by a non-party. A confidential document produced by

          a non-party remains confidential unless the non-party agrees to change its

          designation or the court orders otherwise after providing an opportunity for

          the non-party to be heard.

    (c)   Changing a designation by court order. A party who cannot obtain


                                         4
     CASE 0:21-cv-00627-SRN-TNL Doc. 25 Filed 07/15/21 Page 5 of 7




           agreement to change a designation may move the court for an order

           changing the designation. If the motion affects a document produced by a

           non-party then, with respect to the motion, that non-party is entitled to the

           same notice and opportunity to be heard as a party. The party or non-party

           who designated a document as confidential must show that the designation

           satisfies Fed. R. Civ. P. 26(c).

7   Handling a Confidential Document after Termination of Litigation.

    (a)    Within 60 days after the termination of this action (including any appeals),

           each party must return or destroy all confidential documents.

    (b)    Notwithstanding paragraph 7(a), each attorney may retain a copy of any

           confidential document submitted to the court, which materials will

           otherwise remain subject to this Protective Order, in a secure location, for

           seven years, or other period of time consistent with applicable data

           retention practices, after which time the documents will be destroyed.

8   Survival of Obligations. The obligations imposed by this Protective Order

    survive the termination of this action.

9   Qualified Protective Order and Specific Authorization in Law. To the extent

    necessary for the production of medical records, this Protective Order serves as a

    “qualified protective order” pursuant to 45 C.F.R. § 164.512(e)(l)(v) and

    “specific authorization in law” pursuant to Minn. Stat. § 144.293, subd. 2(2),

    and the parties hereto that are subject to said statutory obligations may

    produce all medical or health record information pursuant to this protective


                                              5
        CASE 0:21-cv-00627-SRN-TNL Doc. 25 Filed 07/15/21 Page 6 of 7




      order, including the records of third parties, to the extent such information is

      otherwise discoverable, i.e., relevant and proportional to the needs of this case.

10    Minnesota Government Data Practices Act. To the extent necessary for the

      disclosure of data classified as “not public” under the Minnesota Government Data

      Practices Act (Minn. Stat. § 13.01 et seq.), the parties hereto that are subject to

      said statutory obligations are authorized to disclose not public data consistent with

      this protective order, including the records of third parties, to the extent such

      information is non-privileged and responsive and such data may be designated

      as confidential where appropriate.

Stipulated to:

                                          CONARD NELSON SCHAFFER PLLC

Dated: July 15, 2021                      s/ Kaarin Nelson Schaffer
                                          Kaarin Nelson Schaffer (# 0386919)
                                          John C. Conard (# 0386618)
                                          121 South 8th St., Ste. 1425
                                          Minneapolis, MN 55402
                                          Phone: (612) 808-9827
                                          kaarin@conardnelson.com
                                          john@conardnelson.com

                                          NEWMARK STORMS DWORAK LLC

                                          s/ Jeffrey S. Storms
                                          Jeffrey S. Storms (# 0387240)
                                          Paul C. Dworak (# 391070)
                                          150 South Fifth Street, Suite 1850
                                          Minneapolis, MN 55402
                                          Phone: (612) 455-7050
                                          jeff@newmarkstorms.com
                                          paul@newmarkstorms.com

                                          Attorneys for Plaintiff


                                             6
        CASE 0:21-cv-00627-SRN-TNL Doc. 25 Filed 07/15/21 Page 7 of 7




                                 MICHAEL O. FREEMAN
                                 Hennepin County Attorney

Dated: July 15, 2021             By:      s/ Kelly K. Pierce
                                 KELLY K. PIERCE (# 0340716)
                                 CHRISTIANA M. MARTENSON (# 0395513)
                                 Assistant Hennepin County Attorneys
                                 A2000 Government Center
                                 300 South Sixth Street
                                 Minneapolis, MN 55487
                                 Phone: (612) 348-5518
                                 Kelly.Pierce@hennepin.us
                                 Christiana.Martenson@hennepin.us

                                 Attorneys for Defendants Erin Cottom, Scott
                                 Johnson, Anthony Hamling, and Hennepin County


Dated: July 15, 2021             By:     s/ Matthew S. Frantzen
                                 MATTHEW S. FRANTZEN (# 0332793)
                                 KATHERINE L. CLANCY (# 0399739)
                                 Assistant Hennepin County Attorneys
                                 A2000 Government Center
                                 300 South Sixth Street
                                 Minneapolis, MN 55487
                                 Phone: (612) 348-5518
                                 Matthew.Frantzen@hennepin.us
                                 Katherine.Clancy@hennepin.us

                                 Attorneys for Defendants Inny Angrimson, Kilhlah
                                 Leuzzo, and Hennepin Healthcare System, Inc.




                                      7
